DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2008/0232339 A1, hereinafter “Yang”).
Regarding claim 1, Yang discloses a data transmission method for multiple radio frequency systems (see Figure 1, WiFi Radio 120 and WiMAX Radio 130 operating in two different type of network which operates at different frequencies), wherein the multiple radio frequency systems multiplex a shared radio frequency component to transmit Wi-Fi data and non-Wi-Fi data (see Figure 2, WiFi and WiMAX 
Regarding claim 2, Yang discloses further comprising: determining whether transmission of a current data packet can be completed within the adjusted TxOP (see para. 0023, adjusting duration of TXOP); and if the transmission of the current data packet can be completed within the adjusted TxOP, allocating the adjusted TxOP and transmitting the current data packet (see para. 0023, a process of request TXOP and additional request to transmit data), and if the transmission of the current data packet cannot be completed within the adjusted TxOP, not allocating the adjusted TxOP (see para. 0023, conditions allow for not allocating or reject a request if it overlaps or exceed the duration).
Regarding claim 9, Yang discloses a data transmission device for multiple radio frequency systems (see Figure 1, WiFi Radio 120 and WiMAX Radio 130 operating in two different type of network which operates at different frequencies), wherein the 
Regarding Claim 10, Yang discloses a storage medium having computer instructions stored thereon, wherein once the computer instructions are executed, the method according to claim 1 is performed (see para. 0011).
Regarding claim 11, Yang discloses a terminal comprising a memory and a processor, wherein the memory has computer instructions stored thereon, and once the processor executes the | computer instructions, the method according to claim 1 is performed (see Figure 1, para. 0015, WiFi Radio 120 and WiMAX Radio 130).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GUO et al. (US 20140078969)
Al-Fanek et al. (US 2019/0045370)Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463